Citation Nr: 0025944	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  95-12 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for asthma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a November 1994 rating decision of the RO.  



FINDINGS OF FACT

1.  In July 1973, the RO denied the veteran's claim of 
service connection for asthma and provided the veteran with 
notification of this decision and her appellate rights; in 
the absence of a timely filed appeal, this decision became 
final.  

2.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for asthma and is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim, has been presented.  

3.  The veteran's claim of service connection for asthma is 
plausible and capable of substantiation.   



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claim of service 
connection for asthma.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(1999).  

2.  A well-grounded claim of service connection for asthma 
has been presented.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Determination of New and Material Evidence 

In July 1973, the Board denied the veteran's claim of service 
connection for asthma.  That decision is final and the claim 
will not thereafter be reopened or allowed, except as 
otherwise provided..  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.

The United States Court of Appeals for Veterans Claims 
(Court), in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), has held that the Board must perform a three-step 
analysis when the veteran seeks to reopen a claim based on 
new evidence.  First, the Board must determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard set forth in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), that, in order 
to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed).  Second, if the Board determines 
that the claimant has produced new and material evidence, the 
claim is reopened and the Board must determine whether, based 
upon all of the evidence of record in support of the claim, 
presuming its credibility, see Robinette v. Brown, 8 Vet. 
App. 69 (1995), the claim as reopened (and distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim, but 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  

The evidence of record at the time of the July 1973 decision 
included the veteran's service medical records and a copy of 
a VA medical examination conducted in June 1973.  

The evidence received since the July 1973 decision includes 
statements from the veteran, substantial copies of VA, as 
well as private, medical treatment records, and numerous lay 
statements attesting to the status of the veteran's asthmatic 
condition prior to and after service.  Specifically, it was 
noted in all of the lay statements that the individual had 
observed the veteran to have asthma as a child.  Furthermore, 
each individual was stated to have known the veteran to be 
asthma-free by the time she entered service.  Finally, it was 
related that each individual had observed the veteran to have 
asthma once again on her discharge from service.  

Upon review of the record, the Board finds that the 
additional evidence which has been submitted is new.  In 
addition, the new evidence, particularly the numerous lay 
statements, is relevant to the veteran's claim of service 
connection and is instrumental toward ensuring a complete 
evidentiary record for evaluation of the veteran's claim.  
See Hodge, supra.  In other words, this new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  See 38 C.F.R. 
§ 3.156(a).  

New and material evidence having been submitted, the claim of 
service connection for asthma is reopened.  


II.  Determination of Well Groundedness

Where the Board determines that the claimant has produced new 
and material evidence, the claim is reopened and a 
determination must be made as to whether, based upon all of 
the evidence of record in support of the claim, presuming its 
credibility, see Robinette, supra, the claim as reopened (and 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim, but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  See Winters, supra.  

The Court has defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Based on a review of the evidence of record, in particular 
the numerous lay statements submitted in support of the 
veteran's claim, the Board finds that the claim is plausible 
and capable of substantiation, and thus well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).

When a veteran submits a well-grounded claim, VA must assist 
her in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Court has held that the duty to assist the 
claimant in obtaining and developing facts and evidence to 
support her claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  It 
also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

In light of the above evidence, the veteran should be 
afforded a VA examination to determine the nature and 
etiology of her asthma.  All pertinent records also should be 
obtained for review.  



ORDER

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim of service connection for 
asthma.  

As a well-grounded claim of service connection for asthma has 
been submitted, the appeal to this extent is allowed, subject 
to further action as discussed hereinbelow.  



REMAND

As noted, when a veteran submits a well-grounded claim, VA 
must assist her in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  In light of the above, the veteran 
should be afforded a VA examination in order to determine 
whether her asthma increased in severity beyond the natural 
progress of the disease, to include identification of that 
symptomatology which may be attributed to her asthma, and, if 
so, whether there is any current disability related to such 
increase in disability in service.  In addition, all 
pertinent treatment records should be obtained for review.  

Furthermore, it appears from the evidence of record that the 
veteran is receiving disability benefits from the Social 
Security Administration (SSA).  A copy of the decision 
awarding benefits and copies of the medical evidence on which 
the decision was based are not of record.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:  

1.  The RO should contact the veteran and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
asthma before and since service.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured, and associate 
them with the claims folder.  

2.  The RO also should take appropriate 
steps in order to obtain a copy of any 
decision granting the veteran SSA 
disability benefits, and copies of the 
medical evidence on which the decision 
was based.  

3.  The RO should schedule the veteran 
for a VA examination in order to 
determine the nature and likely etiology 
of the claimed disability related to 
asthma.  The claims folder must be made 
available to and reviewed by the 
examiner, and the examiner should report 
whether the claims folder was indeed 
available and reviewed.  Based on his/her 
review of the case, the examiner should 
provide an opinion as to the likelihood 
that the veteran's preexisting asthma 
underwent an increase in severity beyond 
natural progress during her period of 
military service, to include specific 
identification of the symptomatology 
which could be attributed to her asthma.  
If so, then the examiner should also 
provide an opinion as to the medical 
probability that the veteran suffers from 
current disability due to asthma which 
was aggravated by service.  A complete 
rationale for each opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

4.  Then, after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim of service connection for 
asthma.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 2 -


